Title: To Thomas Jefferson from George Washington, 5 March 1780
From: Washington, George
To: Jefferson, Thomas



Sir
Head Quarters March 5th 1780

I had the honor to receive by last nights Post Your Excellencys favor of the 10th Ultmo. I am not certain I ever heard that Colo. Clarke had meditated an expedition against Detroit but I have thought it probable enough that he might turn his views that way. The reduction of this Post would be a matter very interesting from it’s situation and consequent importance to the tranquility of the Western Country. I have long wished to effect it, but hitherto unhappily our force and means at the Westward have not appeared sufficient to authorise an attempt. These are now from the expiration of the enlistments of many of the Men stationed at Fort Pitt, more incompetent than they were, and I have no prospect of directing an Enterprise to be undertaken. Your Excellency will hen[ce] be able to determin on the measures bes[t] for Colo. Clarke to persue. I have thought the Icy season when the Enemy’s Ships and other armed Vessels are confined in the Harbour would be the most eligible time to attempt the Post if the Preperations and Provisions necessary for such an opperation could be then ma[de] as the Garrison would not only be precl[u]ded from a retreat but if it were happily to be reduced, it would also involve the loss of the Vessels, an event of great moment.
I have the honor to be with the greatest respect & esteem Your Excellencys Most Obt Servant,

G W


P.S. If the Expedition against Detroit is undertaken and I am advised of the time it may possibly be in my power to favor it in some degree by directing a movement of part of the Troops at Fort Pitt by way of diversion.
I beg leave to inform Your Excellency, that besides the Men in the Regiments and Corps of which You have had Returns There are 52 Non Commissioned Officers and privates belonging to the State in the partizan Corps commanded by Major Lee.

